UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 7, WHX CORPORATION (Exact name of registrant as specified in its charter) Delaware 1-2394 12-3768097 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 1133 Westchester Avenue, White Plains, New York 10604 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (914) 461-1350 N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On April 7, 2008, WHX Corporation (the “Company”) and Peter T. Gelfman entered into an employment agreement (the “Employment Agreement”), pursuant to which Mr. Gelfman was appointed as the General Counsel and Secretary of the Company.The Employment Agreement provides for an initial one (1) year term, which will automatically extend for successive one (1) year periods unless earlier terminated pursuant to its terms. From July 2005 through April 4, 2008, Mr. Gelfman was employed by Rheem Manufacturing Company, most recently as the Vice President, Secretary and General Counsel.Previously, he served as a Senior Associate General Counsel for Sequa Corporation from June 1999 through June 2005.Mr. Gelfman served as a Senior Attorney for Westvaco Corporation, now Mead Westvaco, from June 1996 through June 1999.Additionally, Mr. Gelfman served as an Assistant United States Attorney for the United States Attorney for the Southern District of New York, Criminal Division, from February 1992 through May 1996 and as a litigation associate with the law firm Cravath, Swaine & Moore from September 1989 through December 1991. The Employment Agreement provides, among other things, (i) for an annual bonus with a target of 75% of base salary under the Company’s Short Term Incentive Plan and
